 



Exhibit 10.11
PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
(Employee)

     
Full Name of Optionee:
   
 
   
No. of Shares Covered:
  Date of Grant:
 
   
Exercise Price Per Share:
  Expiration Date:
 
   
Exercise Schedule pursuant to Section 4:
   
 
   
 
  No. of Shares as to Which Option
Date of Vesting
  Becomes Exercisable as of Such Date

     This is a Non-Qualified Stock Option Agreement (this “Agreement”) between
Piper Jaffray Companies, a Delaware corporation (the “Company”), and the
optionee identified above (the “Optionee”) effective as of the date of grant
specified above.
Recitals
     WHEREAS, the Company maintains the Piper Jaffray Companies Amended and
Restated 2003 Annual and Long-Term Incentive Plan, as amended from time to time
(the “Plan”);
     WHEREAS, the Board of Directors of the Company has appointed the
Compensation Committee (the “Committee”) with the authority to determine the
awards to be granted under the Plan; and
     WHEREAS, the Committee or its delegee has determined that the Optionee is
eligible to receive an award under the Plan in the form of a Non-Qualified Stock
Option (this “Option”) and has set the terms thereof;
     NOW, THEREFORE, the Company hereby grants this Option to the Optionee under
the terms set by the Committee as follows:

 



--------------------------------------------------------------------------------



 



Terms and Conditions*
     1. Grant. Subject to the terms of the Plan, the Optionee is granted this
Option to purchase the number of Shares specified at the beginning of this
Agreement on the terms set forth herein.
     2. Exercise Price. The price to the Optionee of each Share subject to this
Option is the exercise price specified at the beginning of this Agreement.
     3. Not an Incentive Stock Option. This Option is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Code.
     4. Exercise Schedule. Subject to the terms of the Plan and Sections 7 and 8
of this Agreement, this Option shall become exercisable as to the number of
Shares and on the dates specified in the Exercise Schedule at the beginning of
this Agreement. The Exercise Schedule shall be cumulative; thus, to the extent
this Option has not already been exercised and has not expired, terminated, or
been canceled, the Optionee may at any time, and from time to time, purchase any
portion of the Shares then purchasable under the Exercise Schedule.
     This Option may be exercised in full (notwithstanding the Exercise
Schedule) under the circumstances described in Section 8 of this Agreement if it
has not expired prior thereto.
     5. Expiration. This Option shall expire at 4:00 p.m. Central Time on the
earliest of:
          (a) the expiration date specified at the beginning of this Agreement;
          (b) termination of the Optionee’s employment with the Company or an
Affiliate if such termination is for “Cause” (as defined below), in which event
this Option shall immediately expire. “Cause” means (i) the Employee’s continued
failure to substantially perform his or her duties with the Company or an
Affiliate after demand for substantial performance is delivered to the Employee,
(ii) the Employee’s conviction of a crime (including misdemeanors) that, in the
Company’s determination, impairs the Employee’s ability to perform his or her
duties with the Company or an Affiliate, (iii) the Employee’s violation of any
policy of the Company or an Affiliate that the Company deems material, (iv) the
Employee’s violation of any securities law, rule or regulation that the Company
deems material, (v) the Employee’s engagement in conduct that, in the Company’s
determination, exposes the Company or an Affiliate to civil or regulatory
liability or injury to their reputations, (vi) the Employee’s engagement in
conduct that would subject the Employee to statutory disqualification pursuant
to Section 15(b) of the Exchange Act and the regulations promulgated thereunder,
or (vii) the Employee’s gross or willful misconduct, as determined by the
Company; or
          (c) the last day of the period as of or following the termination of
employment of the Optionee during which this Option can be exercised, as
specified in Section 7 of this Agreement.
 

*   Unless the context indicates otherwise, capitalized terms that are not
defined in this Agreement have the meanings set forth in the Plan.

2



--------------------------------------------------------------------------------



 



No one may exercise this Option after it has expired, notwithstanding any other
provision of this Agreement. This Option will continue to vest and be
exercisable during the continuance of any leave of absence approved by the
Company or an Affiliate.
     6. Procedure to Exercise Option.
          (a) Notice of Exercise. Subject to the terms of this Agreement, this
Option may be exercised by delivering written notice of exercise to the Company
at its headquarters in a form provided by the Company or a similar form
containing substantially the same information and addressed or delivered to the
attention of Executive Compensation. The notice shall state the election to
exercise this Option, the number of Shares to be purchased, and shall be signed
by the person exercising this Option. If the person exercising this Option is
not the Optionee, he or she also must submit appropriate proof of his or her
right to exercise this Option.
          (b) Tender of Payment. Any notice of exercise shall be accompanied by:
          (i) payment (by wire transfer, check, bank draft or money order, or,
if the purchase price is paid from a client account maintained by the Company’s
broker dealer subsidiary, through an internal transfer of funds to an account
designated by the Company) of the full purchase price of the Shares being
purchased;
          (ii) by delivery to the Company of unencumbered Shares, which have
been held by the person exercising this Option for at least 6 months prior to
the date of exercise, having an aggregate Fair Market Value on the date of
exercise equal to the purchase price of such Shares; or
          (iii) any combination of (i) or (ii) above.
Notwithstanding the other terms of this subparagraph, the Optionee shall not be
permitted to pay any portion of the purchase price of the Shares being purchased
with Shares if the Committee believes that payment in such manner is
undesirable.
          (c) Delivery of Shares. As soon as practicable after the Company
receives a properly executed notice from the person exercising this Option and
the purchase price provided for above, it shall cause a book entry to be made by
the Company’s transfer agent in the name of such person evidencing the Shares
being purchased (unless such person requests a stock certificate evidencing such
Shares). The Company shall pay any original issue or transfer taxes with respect
to the issue or transfer of the Shares and all fees and expenses incurred by it
in connection therewith. All Shares so issued shall be fully paid and
nonassessable. Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to issue or deliver any Shares before the
completion of such registration or other qualification of such Shares under any
state law, rule, or regulation as the Company determines to be necessary or
desirable.

3



--------------------------------------------------------------------------------



 



     7. Employment Requirement. This Option may be exercised only while the
Optionee remains employed with the Company or an Affiliate, and only if the
Optionee has been continuously so employed since the date of this Agreement;
provided that:
          (a) this Option may be exercised for 90 days after the date the
Optionee’s employment by the Company or an Affiliate ceases if such cessation of
employment is for a reason other than death, Disability (as defined below),
Qualifying Retirement (as defined below) or termination for Cause, but only to
the extent that it was exercisable immediately prior to cessation of employment;
          (b) this Option may be exercised within three years after the
Optionee’s employment by the Company or an Affiliate ceases if (i) (A) such
cessation of employment is because of the Employee’s death or (B) the Optionee
dies within 90 days after cessation of employment by the Company or an Affiliate
for any reason other than for Cause and (ii) the Optionee’s employment by the
Company or an Affiliate has been continuous between the date of this Option and
a date not more than 90 days prior to death;
          (c) this Option may be exercised within one year after the Optionee’s
employment by the Company or an Affiliate ceases if such cessation of employment
is because of the Optionee’s long-term disability (as defined in the Company’s
long-term disability plan, a “Disability”) and the Optionee’s employment by the
Company or an Affiliate has been continuous between the date of this Option and
the date of such cessation. During the one-year exercise period provided by this
Section, this Option may be exercised only to the extent that it was exercisable
immediately prior to the Optionee’s cessation of employment; and
          (d) this Option may be exercised until the expiration date specified
at the beginning of this Agreement, and shall continue to vest in accordance
with the Exercise Schedule at the beginning of this Agreement, if the Optionee’s
employment by the Company or an Affiliate ceases in connection with a Qualifying
Retirement. A “Qualifying Retirement” means cessation of the Optionee’s
employment by the Company or an Affiliate (excluding termination for Cause) when
(i) such Optionee is 55 years of age or older and (ii) such Optionee has five
(5) or more years of qualifying service (as defined in the Piper Jaffray
Companies Retirement Plan) with the Company or an Affiliate.
Notwithstanding the above, this Option may not be exercised after it has
expired.
     8. Acceleration of Option.
          (a) Death. If (i) the Optionee’s employment with the Company or an
Affiliate is terminated because of the Optionee’s death or (ii) the Optionee
dies within 90 days after termination of employment by the Company or an
Affiliate for any reason other than for Cause, then any portion of this Option
that was not previously exercisable shall become immediately exercisable in
full.
          (b) Discretionary Acceleration. Notwithstanding any other provisions
of this Agreement to the contrary, the Committee may, in its sole discretion,
declare at any time that this Option shall be immediately exercisable.

4



--------------------------------------------------------------------------------



 



     9. Limitation on Transfer. While the Optionee is alive, only the Optionee
(or his or her legal representative) may exercise this Option. Unless otherwise
permitted by the Committee in accordance with the terms of the Plan, this Option
may not be assigned or transferred other than by will or the laws of descent and
distribution and shall not be subject to pledge, hypothecation, execution,
attachment, or similar process. Any attempt to assign, transfer, pledge,
hypothecate, or otherwise dispose of this Option contrary to the provisions
hereof, and the levy of any attachment or similar process upon this Option,
shall be void.
     10. No Stockholder Rights Before Exercise. No person shall have any of the
rights of a stockholder of the Company with respect to any Share subject to this
Option until the Share actually is issued to him or her upon exercise of this
Option.
     11. Discretionary Adjustment. The Committee may make appropriate
adjustments in the number of Shares subject to this Option and in the purchase
price per Share to give effect to any adjustments made in the number of
outstanding Shares through a Change in Control, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, stock
combination or other relevant change; provided that fractional Shares shall be
rounded to the nearest whole Share. Notwithstanding the foregoing, to the extent
that any Option is otherwise considered to be deferred compensation under
Section 409A of the Code, any adjustment to such Option will comply with Section
409A of the Code (including current and future guidance issued by the Department
of Treasury and/or Internal Revenue Service).
     12. Tax Withholding. Delivery of Shares upon exercise of this Option shall
be subject to any required withholding taxes. As a condition precedent to
receiving Shares upon exercise of this Option, the Optionee may be required to
pay to the Company, in accordance with the provisions of the Plan, an amount
equal to the amount of any required withholdings. The Optionee acknowledges that
the Company has directed the Optionee to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which the Optionee may reside, and the tax
consequences of the Optionee’s death.
     13. Interpretation of This Agreement. All decisions and interpretations
made by the Committee with regard to any question arising hereunder or under the
Plan shall be binding and conclusive upon the Company and the Optionee. If there
is any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.
     14. Discontinuance of Employment. This Agreement shall not give the
Optionee a right to continued employment with the Company or any Affiliate, and
the Company or Affiliate employing the Optionee may terminate his or her
employment and otherwise deal with the Optionee without regard to the effect it
may have upon him or her under this Agreement.
     15. Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.
     16. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Optionee.

5



--------------------------------------------------------------------------------



 



     17. Choice of Law. This Agreement is entered into under the laws of the
State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict-of-law principles).
     18. Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the grant and
exercise of this Option and the administration of the Plan and supersede all
prior agreements, arrangements, plans, and understandings relating to the grant
and exercise of this Option and the administration of the Plan.
     19. Amendment and Waiver. Except as provided in the Plan, this Agreement
may be amended, waived, modified, or canceled only by a written instrument
executed by the parties or, in the case of a waiver, by the party waiving
compliance.
     20. Acknowledgment of Receipt of Copy. By execution hereof, the Optionee
acknowledges having received a copy of the prospectus related to the Plan and
instructions on how to access a copy of the Plan.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Optionee and the Company have executed this
Agreement as of the date of grant specified at the beginning of this Agreement.

                  OPTIONEE
 
               
 
 
                PIPER JAFFRAY COMPANIES
 
           
 
  By                
 
 
      Its    
 
           

7